PER CURIAM.
The plaintiff, Raymond Kiertekles, appeals the dismissal of his complaint by the trial court upon motion of defendant Manchester Insurance & Indemnity Company. He argues that he was the driver of a rental car in which his co-adventurer was a passenger and that he was entitled to uninsured motorist benefits under a personal policy of insurance owned by the passenger. The trial court held that the contract of insurance of the passenger did not contain uninsured motorist coverage for the benefit of plaintiff. The policy of insurance on which Kiertekles sought recovery was independent and separate from the rental agreement.
We hold that the trial court correctly determined that uninsured motorist coverage was not included for Kiertekles under the terms of the policy or the statute providing for uninsured motorist coverage. See Fla. Stat. § 627.727; Mullis v. State Farm Mutual Automobile Insurance Co., Fla.1971, 252 So.2d 229; cf. Cavalier Insurance Corporation v. Bailey, Fla.App.1974, 292 So.2d 67.
Affirmed.